Exhibit 10.1

 

LOGO [g645425ex10_1pg1.jpg]

December 2, 2013

Greg Waters

[Address]

Dear Greg:

We are pleased to make you an offer of employment as President and Chief
Executive Officer reporting to the Board of Directors. You will also be
appointed to serve as a member of the Board of Directors. The terms of your
employment are as follows:

 

Salary:    Equivalent to $550,000 annually; $21,154 payable biweekly Status:   
Full-time / Exempt Stock Options:    You will be recommended for a stock option
grant to purchase 350,000 shares of IDT common stock, which will vest with
respect to 25% of the total number of shares subject to the option on the first
anniversary of your commencement of employment with the remaining shares vesting
on a monthly basis over the subsequent three years such that the option will be
fully vested on the fourth anniversary of your commencement of employment, in
each case, assuming your continued service to IDT. The granting of your stock
options will occur on or about the 15th day of the month following the
completion of the month in which you begin employment with IDT, subject to
approval by our Board of Directors. Your stock options will have a per share
exercise price equal to the closing price of IDT common stock on the last
trading day prior to the date of grant. Restricted Stock Units:   

You will be recommended for grants of restricted stock units (“RSUs”) as
follows:

 

(a) You will be recommended for a grant of 100,000 RSUs, which will vest in four
equal installments on each anniversary of your commencement of employment,
assuming your continued service to IDT. The granting of your RSUs will occur on
or about the



--------------------------------------------------------------------------------

  

15th day of the month following the completion of the month in which you begin
employment with IDT, subject to approval by our Board of Directors.

 

(b) Additionally, you will be recommended for a grant of 300,000
performance-based RSUs, which will commence vesting in three annual tranches
upon the achievement of performance goals to be established by our Board of
directors at the beginning of each of the three fiscal years. The granting of
your performance-based RSUs will occur on or about the 15th day of the month
following the completion of the month in which you begin employment with IDT,
subject to approval by our Board of Directors.

Bonus:    You will participate in IDT’s Annual Incentive Plan (AIP) pursuant to
the terms of the current Plan. Your participation will be at an annual target of
105% of your base earnings. Relocation:    You will be eligible for relocation
assistance in accordance with our policies. Change of Control:    You will be
entitled to enter into a Change of Control Agreement substantially in the form
attached hereto as Exhibit A. Benefits:    You will be eligible for IDT’s full
range of employee benefits including medical, dental, vision, life insurance,
disability insurance, and 401 (k). You will also earn three weeks of vacation
per year. A summary of our benefit program is enclosed.

This offer is pending acceptable reference qualification and background
verification. In addition, IDT requires each candidate for employment to submit
to a drug test which will be administered through an independent laboratory.
Your employment is contingent upon you successfully passing a pre-employment
drug screen.

In order to comply with the Immigration Reform and Control Act of 1986, this
offer is contingent upon you providing proof of eligibility to work in the
United States. Be prepared to supply the original documents containing this
information on your start date. In addition, IDT produces technology that may be
subject to U.S. export control laws. Accordingly, this offer of employment is
also contingent upon IDT’s ability to obtain government authorization, if
necessary, for technology transfer to you.

 

Integrated Device Technology, Inc.  6024 Silver Creek Valley Rd., San Jose, CA
95138  Tel (800) 345 7015  Fax (408) 284 1442  www. IDT.com



--------------------------------------------------------------------------------

As a condition of employment, you are required to sign and comply with the
Company’s standard Employee Confidentiality & Invention Agreement which
requires, among other things, that you maintain the confidentiality of all IDT
proprietary information and that you assign patent rights to any invention made
during your employment at IDT.

Employment with IDT is at the mutual consent of the employee and IDT.
Accordingly, you and IDT retain the right to terminate the employment
relationship at will, at any time, with or without cause, and with or without
notice. Please understand that no representative of IDT other than the Chairman
of the Board of Directors has the authority to make any contrary agreement or
representation, and that such agreement made by the Chairman of the Board of
Directors must be in writing and signed by you and the Chairman.

Because of the responsibilities associated with this position, it is essential
that our office receives your decision by December 8, 2013.

We look forward to your acceptance of our offer.

 

Sincerely,     John A. Schofield     Chairman of the Board of Directors        

/s/ Gregory L. Waters

    Candidate’s Signature of Acceptance    

December 5, 2013

    Date

 

Integrated Device Technology, Inc.  6024 Silver Creek Valley Rd., San Jose, CA
95138  Tel (800) 345 7015  Fax (408) 284 1442  www. IDT.com



--------------------------------------------------------------------------------

Exhibit A

Change of Control Agreement

(attached)

 

Integrated Device Technology, Inc.  6024 Silver Creek Valley Rd., San Jose, CA
95138  Tel (800) 345 7015  Fax (408) 284 1442  www. IDT.com



--------------------------------------------------------------------------------

CHANGE OF CONTROL AGREEMENT

 

 

This Change of Control Agreement (the “Agreement”) is made and entered into
effective as of December     , 2013, by and between Greg Waters (“Employee”) and
Integrated Device Technology, Inc., a Delaware corporation (the “Company”).

RECITALS

The parties hereto understand from time to time it is possible that another
entity may consider acquiring the Company or a change in control may otherwise
occur, with or without the approval of the Company’s Board of Directors (the
“Board”); and

The Board recognizes that such considerations can be a distraction to Employee
and can cause Employee to consider alternative employment opportunities; and

The Board has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication and
objectivity of Employee, notwithstanding the possibility, threat or occurrence
of a Change of Control (as defined below) of the Company; and

The Board believes that it is in the best interests of the Company and its
shareholders to provide Employee with an incentive to continue his or her
employment with the Company; and

The Board believes that it is imperative to provide Employee with certain
benefits upon termination of Employee’s employment in connection with a Change
of Control, which benefits are intended to provide Employee with financial
security and provide sufficient income and encouragement to Employee to remain
with the Company notwithstanding the possibility of a Change of Control.

To accomplish the foregoing objectives, the Board of Directors has directed the
Company, upon execution of this Agreement by Employee, to agree to the terms
provided in this Agreement.

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Employee by the Company, the parties agree as
follows:

 

1.

At-Will Employment. The Company and Employee acknowledge that, the Employee’s
employment is and shall continue to be at-will, as defined under applicable law.
If Employee’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, the Employee shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement, the terms of certain Board resolutions and
agreements issued to Employee with respect to the grant of stock options and
restricted stock units with respect to the Company’s securities (as described
below) and the Company’s established employee plans and written policies at the
time of termination. The terms of this Agreement shall terminate upon the date
that all



--------------------------------------------------------------------------------

  obligations of the parties hereunder have been satisfied. A termination of the
terms of this Agreement pursuant to the preceding sentence shall be effective
for all purposes, except that such termination shall not affect the payment or
provision of compensation or benefits on account of a termination of employment
occurring prior to the termination of the terms of this Agreement.

 

2. Change of Control.

 

  2.1. Termination Following a Change of Control. If Employee’s employment with
the Company is terminated at any time within two (2) years after a Change of
Control, then Employee shall be entitled to receive severance benefits as
follows:

 

  2.1.1. Voluntary Resignation. If Employee voluntarily resigns from the Company
(other than as an Involuntary Termination (as defined below)), then Employee
shall not be entitled to receive severance benefits under this Agreement.
Employee’s benefits will be terminated and/or paid out under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination.

 

  2.1.2. Involuntary Termination. If Employee’s employment is terminated as a
result of an Involuntary Termination other than for Cause, then, subject to
Employee signing on or before the 21st day following Employee’s termination of
employment, and not revoking, a release of claims in the form attached as
Exhibit A to this Agreement (the “Release”), Employee shall be entitled to the
following severance benefits:

 

  i A lump sum severance payment consisting of (a) twenty-four (24) months of
the monthly salary which Employee was receiving immediately prior to the Change
of Control, plus (b) two (2) times Employee’s “target bonus,” payable on the
thirtieth (30th) day following Employee’s termination of employment. For this
purpose, “target bonus” shall mean that percentage of Employee’s base salary
that is prescribed by the Company under its Annual Incentive Plan (or successor
plan) as the percentage of such base salary payable to Employee as a bonus if
the Company pays bonuses at one- hundred percent (100%) of its Annual Incentive
Plan (or successor plan) target, but in no event shall “target bonus” be less
than the target bonus in effect for the Employee in the fiscal year in which the
Change of Control occurs;

 

  ii

A pro rata bonus (calculated based on the number of months during such fiscal
year in which Employee was employed by the Company (or a successor corporation))
for the fiscal year in which the Employee’s termination occurs based on the
terms of the Company’s Annual Incentive Plan (or successor plan) for such fiscal
year and less any portion of such bonus that has been previously paid to
Employee (the “Pro-rata Bonus”). The Pro-rata Bonus shall be paid to Employee
when it would otherwise have been paid if the Employee continued to be employed
by the Company (or a

 

2



--------------------------------------------------------------------------------

  successor corporation), but in no event shall it be paid after the later of
(A) the 15th day of the third month following the end of the Company’s fiscal
year in which the Employee’s date of termination occurs, and (B) March 15th of
the calendar year in which the Employee’s date of termination occurs;

 

  iii For a period of eighteen (18) months following the date of the Employee’s
termination of employment, the Company shall pay, or reimburse Employee for, a
portion of the COBRA premiums for Employee and any dependents covered under the
Company’s group insurance plans immediately prior to the date of the Employee’s
termination of employment (based on the cost- sharing levels in effect for
active participants in such plans as of the date of such termination of
employment), provided that (A) the Employee makes a timely election for COBRA
continuation coverage and (B) with regard to such COBRA continuation coverage,
the Company may cease making such payments or reimbursements when Employee
becomes eligible to participate in a comparable insurance plan of another
employer. Notwithstanding the previous sentence, with regard to such COBRA
continuation coverage, if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company shall in lieu thereof provide to Employee a taxable monthly
payment in an amount equal to the monthly COBRA premium that Employee would be
required to pay to continue his and his covered dependents’ group insurance
coverages in effect on the date of the Employee’s termination of employment
(which amount shall be based on the premiums for the first month of COBRA
coverage), less the amount the Employee would have had to pay to continue such
coverage for himself and his covered dependents based on the cost sharing levels
in effect on the date of the Employee’s termination of employment;

 

  iv Continuation of Employee’s life insurance benefits with the Company for
twenty-four (24) months following the date of the Employee’s termination of
employment, which benefits shall be substantially similar to those to which
Employee was entitled immediately prior to the Change of Control;

 

  v Outplacement services actually incurred by Employee within twelve
(12) months following the date of termination and payable to a third party
service provider with a total value not to exceed $15,000; and

 

  vi

Effective on the date the Release is no longer revocable, the vesting of each
unvested share of Common Stock, restricted stock unit or option to purchase
Common Stock held by such Employee shall be fully accelerated. Thereafter, each
stock option shall be exercisable in accordance with the provisions of the
option agreement and the Company’s Equity Plan pursuant to which such option was
granted and each share of restricted stock or share

 

3



--------------------------------------------------------------------------------

  of common stock (including a share of common stock issued upon vesting of
restricted stock units) shall be freely transferable in accordance with the
provisions of the agreement pursuant to which such stock was purchased by
Employee.

 

  2.1.3. Involuntary Termination for Cause. If Employee’s employment is
terminated for Cause (as defined below), then Employee shall not be entitled to
receive severance benefits under this Agreement. Employee’s benefits will be
terminated and/or paid out under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination.

 

  2.2. Termination Apart from Change of Control. In the event Employee’s
employment terminates for any reason, either prior to the occurrence of a Change
of Control or after the two year period following the effective date of a Change
of Control, then Employee shall not be entitled to receive severance benefits
under this Agreement. Employee’s benefits will be terminated in accordance with
such plans and policies in effect on the date of termination.

 

  2.3. Payment Delay. Notwithstanding any provision to the contrary in this
Agreement: (i) no amount shall be payable pursuant to Section 3.1 unless the
Employee’s termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations and (ii) if the Employee is deemed at the time of his separation
from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the termination benefits to which Employee is entitled under this Agreement
is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination benefits
shall not be provided to Employee prior to the earlier of (A) the expiration of
the six-month period measured from the date of the Employee’s “separation from
service” with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (B) the date of Employee’s death. Upon
the earlier of such dates, all payments deferred pursuant to this Section 2.3
shall be paid in a lump sum to the Employee, and any remaining payments due
under the Agreement shall be paid as otherwise provided herein; and (iii) the
reimbursement of any expense under Sections 2.1.2 shall be made no later than
December 31 of the year following the year in which the expense was incurred.
Except for outplacement expense reimbursements, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The determination of whether the Employee is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto). Each payment under this Agreement shall be considered a
separate and distinct payment under Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

3. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

  3.1. Change of Control. “Change of Control” shall mean the occurrence of any
of the following events:

 

  3.1.1. Ownership. Any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities (or convertible under any circumstances into such securities);

 

  3.1.2. Merger/Consolidation. A merger or consolidation of the Company whether
or not approved by the Board of Directors of the Company, other than a merger or
consolidation in which the voting securities of the Company outstanding
immediately prior to the transaction continue to represent at least fifty
percent (50%) of the total voting power of the Company or such surviving entity
immediately after such merger or consolidation; or;

 

  3.1.3. Sale of Assets, Liquidation. Entering into an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(other than a transaction covered by Section 3.1.2) or the shareholders of the
Company approve a plan of complete liquidation of the Company in connection with
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets.

 

  3.1.4. In no event shall a spin-off of less than substantially all of the
assets of the Company constitute a Change of Control for purposes of this
Agreement.

 

  3.2. Cause. “Cause” shall mean (i) gross negligence or willful misconduct in
the performance of an Employee’s duties to the Company where such gross
negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or its subsidiaries,
(ii) repeated unexplained or unjustified absence from the Company, (iii) a
material and willful violation of any federal or state law; (iv) commission of
any act of fraud with respect to the Company; or (v) conviction of a felony or a
crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as determined in good faith by the Board
of Directors of the Company.

 

  3.3. Equity Plan. “Equity Plan” shall mean the Company’s 2004 Equity Plan, as
amended, or other plan, under which the relevant stock options, restricted stock
units, or share of common stock have been issued to Employee

 

5



--------------------------------------------------------------------------------

  3.4. Good Reason. “Good Reason” shall mean any of the following events which
occurs on or after the date of the Change of Control without Employee’s consent
(i) a material reduction or change in job duties, responsibilities and
requirements inconsistent with Employee’s position with the Company and
Employee’s duties, responsibilities and requirements as in effect immediately
prior to the Change of Control; (ii) any reduction of Employee’s base
compensation or target bonus; or (iii) the Company requiring Executive to
relocate to a facility or location more than 50 miles from the Company’s current
location.

 

  3.5. Involuntary Termination. “Involuntary Termination” shall mean (a) any
termination of Employee by the Company following a Change of Control other than
for Cause, or (b) Employee’s resignation for Good Reason following a Change of
Control.

 

4. Tax Liability on Payments. Notwithstanding anything contained in this
Agreement to the contrary, in the event that the vesting of the options,
restricted stock units and/or restricted stock upon a Change of Control together
with all other payments and the value of any benefit received or to be received
by Employee would result in all or a portion of such payment to be subject to
excise tax under Section 4999 of the Internal Revenue Code, then Employee’s
payment shall be either (A) the full payment or (B) such lesser amount which
would result in no portion of the payment being subject to excise tax under
Section 4999 of the Internal Revenue Code, whichever of the foregoing amounts,
taking into account the applicable Federal, state, and local employment taxes,
income taxes, and the excise tax imposed by Section 4999 of the Internal Revenue
Code, results in the receipt by the Employee, on an after-tax basis, of the
greatest amount of the payment notwithstanding that all or some portion of the
payment may be taxable under Section 4999 of the Internal Revenue Code;
provided, however, that Employee will be entitled to receive the full payment
only if the excess of (C) the “parachute payments” as defined in
Section 280G(b)(2) of the Code, over (D) 2.99 times Employee’s “base amount” as
defined in Section 280G(b)(3) of the Code exceeds the sum of (X) the greater of
(i) $100,000 or (ii) ten (10) percent of the payments under this agreement plus
(Y) the excise tax imposed under Section 4999 of the Code, plus (Z) the
applicable Federal, state, and local employment taxes and income taxes imposed
on the excess of (i) the “parachute payments” as defined in Section 280G(b)(2)
of the Code, over (ii) 2.99 times Employee’s “base amount” as defined in
Section 280G(b)(3) of the Code. All determinations required to be made under
this Paragraph 5 shall be made by Company’s independent certified public
accountants serving immediately prior to the Change of Control (the “Accounting
Firm”). Company shall cause the Accounting Firm to provide detailed supporting
calculations of its determinations to Company and Employee. Notice must be given
to the Accounting Firm within fifteen (15) business days after an event
entitling Employee to a payment under this Agreement. All fees and expenses of
the Accounting Firm shall be borne solely by Company.

 

5. Confidentiality. Employee agrees that Employee will not, without compulsion
of legal process, reveal directly or indirectly any of the terms of this
Agreement to any person or entity except in confidence to those individuals or
entities to whom the disclosure is necessary to effect the purposes of this
Agreement.

 

6



--------------------------------------------------------------------------------

6. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee’s rights hereunder
shall inure to the benefit of, and be enforceable by, each Employee’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

7. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. certified mail, return receipt requested and
postage prepaid. Mailed notices to Employee shall be addressed to Employee at
the home address Employee most recently communicated to the Company in writing.
In the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel.

 

8. Miscellaneous Provisions.

 

  8.1. No Duty to Mitigate. Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that Employee may
receive from any other source.

 

  8.2. Waiver. No provision of this Agreement shall be modified, waived or
discharged as to Employee unless the modification, waiver or discharge is agreed
to in writing and signed by Employee and by an authorized officer of the Company
(other than Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

  8.3. Whole Agreement. No agreements, representations or understandings which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement
supersedes any agreement of the same title and concerning similar subject matter
dated prior to the date of this Agreement, including without limitation any
prior Change of Control Agreement between Employee and the Company, and by
execution of this Agreement both parties agree that any such predecessor
agreement shall be deemed null and void.

 

  8.4. Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
excluding conflict-of-law principles that would cause the application of the
laws of any other jurisdiction.

 

  8.5.

Severability. If any term or provision of this Agreement be invalid or
unenforceable, such term or provision shall be ineffective to the extent of such
invalidity or

 

7



--------------------------------------------------------------------------------

  unenforceability without invalidating or rendering unenforceable the remaining
terms and provisions of this Agreement, and a suitable and equitable term or
provision shall be substituted therefor to carry out, insofar as may be valid
and enforceable, the intent and purpose of the invalid or unenforceable term or
provision.

 

  8.6. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by binding arbitration before a
single arbitrator in the County of Santa Clara, California, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. In no
event shall incidental, consequential or punitive damages be awarded to either
party.

 

  8.7. Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.

 

  8.8. No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.

 

  8.9. Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

 

  8.10. Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the tangible assets of the assignee
are less than $100 million at the time of assignment. In the case of any such
assignment, the term “Company” when used in a section of this Agreement shall
mean the corporation that actually employs Employee.

 

  8.11. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

  8.12.

Section 409A. The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and the parties agree to
use their best efforts to achieve timely compliance with, Section 409A of the
Internal Revenue Code of 1986, as amended, and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the date of this Agreement. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that any
compensation or benefits payable or provided under this Agreement may be subject
to Section 409A, the Company may adopt such limited amendments to this Agreement
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to (a) exempt the compensation and benefits

 

8



--------------------------------------------------------------------------------

  payable under this Agreement from Section 409A and/or preserve the intended
tax treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

Integrated Device Technology, Inc.     Employee

 

   

 

John A. Schofield     Greg Waters Chairman of the Board of Directors    

 

10